STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE      OF LOUISIANA                                                   NO.    2021    KW   1435

VERSUS


ANDREW      D.    WETZEL                                              FEBRUARY          14,   2022




In   Re:         Andrew      D.   Wetzel,    applying for       supervisory writs,              22nd
                  Judicial        District    Court,     Parish            St.                   No.
                                                                     of           Tammany,
                  1077- F- 2021.




BEFORE:          MCCLENDON,        WELCH,    AND    THERIOT,   JJ.


          WRIT DENIED.


                                                   PMC

                                                   JEW
                                               MRT




     RT    OF APPEAL,        FIRST   CIRCUIT




                 YkCtERK OF       COURT
                 FOR   THE   COURT